—In an action to recover damages for personal injuries, etc., the defendant third-party plaintiff Amusement Realty Corp. appeals from so much of an order of the Supreme Court, Queens County (Friedmann, J.), dated March 31, 1993, as denied (1) the branch of its motion which was for summary judgment dismissing the complaint insofar as asserted against it, and (2) the branch of its motion which was for summary judgment on its third-party complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly determined that material questions of fact exist precluding any award of summary judgment to the defendant third-party plaintiff Amusement Realty Corp. (see, Rudnitsky v Robbins, 191 AD2d 488, 489; cf., Hecht v Vanderbilt Assocs., 141 AD2d 696, 699; see also, Hesse v Speece, 204 AD2d 514; Forte v Bahary, 181 AD2d 657). Thompson, J. P., Balletta, Rosenblatt and Florio, JJ., concur.